Title: To George Washington from Major General John Sullivan, 27 June 1779
From: Sullivan, John
To: Washington, George


        
          [Wyoming, Pa., 27 June 1779]
        
        Extract of a letter from Genl Sullivan Dated at Wyoming June 27th 1779.
        “Our stores are not yet arrived.
        “I am distressed on account of our Beef & hard bread being almost ruined. I wrote your Excellency fully on this head yesterday Court-landts & Spencers Regts have wore out all their Cloaths in clearing the Roads many of them have not even a piece of a shirt & those Corps which I find on the ground are nearly in the same situation. I wish the Cloathier might be directed to send on Shirts to Col. Hooper with orders to forward them on or many of the Soldiers must be totally useless during the campaign. I am surprised that after every measure has been taken by your Excellency to equip the army and every possible application has been made by myself There has been so total a neglect of this department.”
      